Exhibit 10.3

AMENDMENT NO. 1 TO PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT AND
RESTRICTIVE COVENANT AGREEMENT

THIS AMENDMENT NO. 1 TO PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT AND
RESTRICTIVE COVENANT AGREEMENT (“AMENDED PIIA”) is made and entered into by and
between Stephen Rozow (“Shareowner”) and NuVasive, Inc. (the “Company”)
(collectively “Parties”), effective December 31, 2018 (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, Shareowner previously entered into that certain Proprietary
Information, Inventions Assignment and Restrictive Covenant Agreement dated
April 6, 2015 (the “PIIA”); and

WHEREAS, the Parties desire to amend the PIIA on the terms and conditions set
forth in this AMENDED PIIA.

NOW, THEREFORE, in consideration for Shareowner receipt of the Severance Pay and
other benefits as set forth in Separation Agreement and General Release, and the
Company’s engagement of Shareowner as a consultant, including the benefits and
obligations contained therein, as well as Shareowner’s continued access to the
Company’s Proprietary Information, the Parties agree as follows:

1.Enforcement.  Effective as of the Effective Date, the “Statement Regarding
Proprietary Information, Inventions Assignment and Restrictive Covenant
Agreement” contained in the PIIA be and hereby is amended so as to delete the
following sentence therefrom: “However, any such restrictions regarding
post-employment competition will not be enforced against NuVasive Shareowners
who live in California.”  The Parties agree and acknowledge that it is the
intent of the Parties that the PIIA, as amended by this AMENDED PIIA, be
enforceable against Shareowner without regard to the deleted provisions.

 

2.Defintions.  Effective as as the Effective Date, the following definitions
contained in the PIIA be and hereby are amended as follows:

 

(a)The definition of “Customer” be and hereby is amended to mean: “hospitals
(including but not limited to surgery centers, medical centers or other
healthcare institutions and their employees), payers (including but not limited
to insurance companies and third-party billers), and physicians (or other health
care practitioners including but not limited to the employees of any surgeon or
other healthcare practitioners) who use, order or approve the use or ordering of
Company products or services or who the Company has solicited to use, order, or
approve the use or ordering of Company products or services within the past
twenty-four (24) month period.”  

 

--------------------------------------------------------------------------------

(b)The definition of “Conflicting Organization” be and hereby is amended to
mean:  “any person, group of persons, or organization that is engaged in, or
about to be engaged in, research on, consulting regarding, or development,
production, marketing or selling of any product, process, invention or service,
which resembles, competes with, or replaces a product, process, machine,
invention or service upon which I shall have worked or about which I became
knowledgeable as a result of my relationship with the Company, and whose use or
marketability could be enhanced by the application of Proprietary Information to
which I shall have had access during such relationship.”

 

3.Restrictive Covenants.

 

(a)Notwithstanding anything contained in the PIIA to the contrary, the Parties
agree that the restrictive covenants set forth in Sections VI and VII of the
PIAA shall apply to Shareowner.

 

(b)Effective as of the Effective Date, the Non-Solicitation provision contained
in Section VI of the PIIA, be and hereby is amended and extended as
follows:  that during the term of Shareowner’s engagement with the Company as an
employee or consultant and for twenty-four (24) months immediately following the
termination of that engagement with the Company (regardless of the reason for
the termination) Shareowner will not for any purpose other than for the benefit
of the Company: (i) directly or indirectly solicit or cause to be solicited,
entice, persuade, induce, call upon or provide services to any Customer,
accounts or clients that I worked with, had responsibility or oversight for,
provided services related to, had material contact with, or learned material
information about during my employment (or other association) with the Company;
and/or (ii) directly or indirectly solicit or cause to be solicited, or
participate in or promote the solicitation of, any person to terminate that
person’s employment or contractual relationship with the Company or to breach
that person’s employment agreement or other contractual relationship with the
Company, or to perform any services for or become employed by any business
engaged in any line or type of business conducted by the Company or any of its
subsidiaries or affiliates during the period in which Shareowner was employed by
the Company.  Notwithstanding, the parties agree that Shareowner, may solicit
Customers provided that such solicitation is not on behalf of a Conflicting
Organization or related to spine or limb lengthening products, treatment or
care.

 

--------------------------------------------------------------------------------

(c)Effective as of the Effective Date, the Non-Competition provision contained
in Section VII of the PIIA, be and hereby is amended and extended as
follows:  that during the course of Shareowner’s engagement with the Company as
an employee or consultant and for a period of twenty-four (24) months following
the termination of that engagement with the Company (regardless of the reason
for the termination), Shareowner will not: (i) directly or indirectly, own,
operate, control or participate in the ownership, operation or control, build,
design, finance, acquire, lease, operate, manage, invest in, or otherwise
affiliate myself with a Conflicting Organization (as defined below); and/or (ii)
serve as a partner, employee, consultant, officer, director, manager, agent,
associate, investor, or otherwise for a Conflicting Organization. Provided,
however, this restriction shall not prevent me from purchasing or owning
directly or beneficially as a passive investment, less than five percent (5%) of
any class of the publicly traded securities of any corporation, or performing
services on behalf of or being employed by a company outside of the spine
industry/marketplace or outside of the limb lengthening orthopedic
industry/marketplace, provided that such services do not utilize the Company’s
Proprietary Information.  

 

4.At-Will Employment.  Effective as as the Effective Date, Section X of the PIIA
(“At-Will Engagement”) shall be deleted and shall have no further force or
effect.

 

5.Governing Law and Forum.  Notwithstanding anything contained in the PIIA to
the contrary, the Parties agree that the PIIA, as amended by this AMENDED PIIA,
will be governed by and construed in accordance with the substantive laws of the
State of Delaware without regard to conflict of laws, and all disputes arising
under or relating to the PIIA and this AMENDED PIIA shall be brought and
resolved solely and exclusively in the State of Delaware. Shareowner irrevocably
waives his right to have any disputes with the Company arising out of or related
to the PIIA and this AMENDED PIIA decided in any jurisdiction or venue other
than a state court in the State of Delaware.  Shareowner also irrevocably
consents to the personal jurisdiction of the state courts in the State of
Delaware for the purposes of any action arising out of or related to the PIIA
and this AMENDED PIIA.

 

6.Representation by Counsel.  Shareowner acknowledges and agrees that Shareowner
has read in its entirety the PIIA, as amended by this AMENDED PIIA , and has
been represented by independent legal counsel in negotiating the terms thereof,
including, but not limited to the Delaware choice of law and Delaware choice of
forum provisions, and the restrictive covenants.

 

 

7.

Miscellaneous.

 

(a)Entire Agreement.  Except as expressly set forth herein, this AMENDED PIIA
sets forth the entire agreement and understanding of the parties relating to the
subject matter herein.  No modification of or amendment to this AMENDED PIIA
shall be effective unless in writing signed by the Parties who hereto.  Except
as specifically modified by this AMENDED PIIA, the PIIA shall remain in full
force and effect in accordance with its original terms.  

 

(b)Counterparts; Electronic Signatures. This AMENDED PIIA may be executed
(including via electronic signature) in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF

SHAREOWNER: /s/ Stephen Rozow

Name: Stephen Rozow

Date: December 31 , 2018



COMPANY: /s/ Nathaniel Sisitsky

By:  Nathaniel Sisitsky, General Counsel

Date: December 31, 2018